Case 7:20-cv-09246-PMH Document1 Filed 11/04/20 Page 1of3

THOMAS M. O’CONNOR (TO 5247)
BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant

7 Bayview Avenue

Northport, New York 11768

(631) 261-7778

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

 

MARIA MORGAN, ~~ Docket No.:
Plaintiff,
-against- NOTICE OF REMOVAL
WAL-MART STORES EAST, LP.
Defendants.
xX

 

TO THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK:

Defendant, WAL-MART STORES EAST, LP, for the removal of this action from
the Supreme Court of the State of New York, County of ORANGE to the United States District
Court for the Southern District of New York, respectfully shows this Honorable Court:

FIRST: Defendant, WAL-MART STORES EAST, LP, is a defendant in a
Civil action brought against it in the Supreme Court of the State of New York, County of ORANGE,

entitled:
Case 7:20-cv-09246-PMH Document1 Filed 11/04/20 Page 2 of 3

 

 

WM 20-313 JO
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ORANGE
xX
MARTA MORGAN, Index No.: EF002804/2020
Plaintiffs,
-against-
WAL-MART STORES EAST, LP.
Defendants.
XxX

Copies of the Summons, the Complaint, and WAL-MART STORES EAST, LP’s Answer are
annexed hereto as Exhibit A.

SECOND: That this action seeks recovery for damages sustained as a result of
personal injuries allegedly suffered by the plaintiff while on the defendant's premises.

THIRD: The grounds for removal are that this Court has original jurisdiction
pursuant to 28 § 1332(a)(1). The amount in controversy exceeds the sum or value of $75,000,
exclusive of interests and costs, and is between citizens of different States. Annexed hereto as
Exhibit “B” is defendant’s Combined Demands of Defendant with CPLR 3017(c) demand. Annexed
hereto as Exhibit “C” is plaintiff's Supplemental Response to Demand for Statement of Damages
Pursuant to CPLR 3017(c), received by this defendant on October 21, 2020.

FOURTH: The defendant, WAL-MART STORES EAST, LP, is a Delaware limited
partnership with its corporate headquarters and principal place of business in Arkansas. WSE
Investment, LLC, is the limited partner of WAL-MART STORES EAST, LP, and WSE
Management, LLC is the General Partner. Both are Delaware companies with their principal places
of business in Arkansas. The sole member of both limited liability companies is Wal-Mart Stores

East, Inc. Wal-Mart Stores East, Inc. is a citizen of Arkansas. It is incorporated in Arkansas and
Case 7:20-cv-09246-PMH Document1 Filed 11/04/20 Page 3 of 3

its principal place of business is in Arkansas. Thus, for diversity purposes, the defendant is a citizen
of Arkansas. See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 108 L.Ed.2d
157 (1990) (stating that, for purposes of diversity jurisdiction, limited partnerships have the
citizenship of each of its general and limited partners); Cosgrove v. Bartolotta, 150 F.3d 729, 731
(7th Cir.1998) (stating that, for purposes of diversity jurisdiction, a limited liability company has
the citizenship of its members).

FIFTH: That upon information and belief Plaintiff is a citizen of the State of New
York, County of ORANGE.

SIXTH: In that this action is between citizens of different states and seeks damages
in excess of $75,000.00, than pursuant to 28 U.S.C.A. § 1332 and 28 U.S.C.A. § 1441 and § 1446
the case should be removed from the Supreme Court of the State of New York, County of NEW
YORK to the United States District Court for the Southern District of New York.

Dated: Northport, New York
November 2, 2020

Yours, etc.

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendant

By: Wa pfes Ut Borer —

THOMAS M. O’CONNOR (TO 5247)
7 Bayvtew Avenue

Northport, New York 11768

(631) 261-7778

File No.: WM 20-313 JO

TO: SOBO & SOBO, LLP
Attorneys for Plaintiff
One Dolson Avenue
Middletown, New York 10940
(845) 343-7626
